Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:
I. Regarding eligibility under 35 USC § 101, the claims recite a judicial exception (abstract idea) to one the four statutory categories, in particular performing a mathematical algorithm.  However, the claims recite additional elements which integrate the abstract idea into a practical application, in particular correcting for the one or more of the plurality of seismic data acquisition units having the timing error to detect a presence or absence of at least one of subsurface geologic boundaries, layers, formations, mineral, or hydrocarbon deposits.  Therefore, the claims are eligible under 35 USC § 101.

II. Furthermore, the subject matter recited in claims 1-20 distinguishes over the closest prior art of record for the reasons below:
Craft et al. (PG Pub. No. 2015/0168576 A1) teaches a method of detecting seismic data acquisition unit depth and acoustic signal water column transit velocity for a seismic survey (¶¶ 0043-0045 & 0054) and creating a data structure indicating the updated depth value for each of a plurality of seismic data acquisition units (¶¶ 0046-0047). However, Craft does not teach the method comprises “applying a depth model and a water column transit velocity model to the estimated depth value and to the estimated water column transit velocity to determine, using the initial mean absolute deviation of travel time error, an updated depth value and an updated water column transit velocity for each of the plurality of seismic data acquisition units; and creating, by the data processing system, a data structure indicating the updated depth value for each of the plurality of seismic data acquisition units” as recited in independent claims 1, 15 and 20.

Wang et al. (PG Pub. No. US 2017/0168177 A1) teaches a seismic exploration method including generating a reconstructed wavefield by forward propagating the reconstructed source perturbation through the earth model in the time domain and adding to the forward-propagated wavefield (¶ 0190).
van Groenestijn (PG Pub. No. US 2013/0301387 A1) teaches a seismic exploration method including estimating direct arrival times from source locations to receiver locations, then updating by iterative optimization that minimizes error (¶ 0011).
However, Xia, Wang and van Groenestijnare silent to the methods comprising using an initial mean absolute deviation of travel time error to determine an updated depth value and an updated water column transit velocity for each of a plurality of seismic data acquisition units, and creating a data structure indicating the updated depth value for each of the plurality of seismic data acquisition units.
Claims 2-14 and 16-19 depend from claims 1 and 15, and are allowable for the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894